Citation Nr: 1013688	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  09-48 347	)	DATE
	)
	)


THE ISSUES

1.  Whether a January 30, 2008, decision of the Board of 
Veterans' Appeals (Board), which denied entitlement to 
service connection for residuals of a hernia, should be 
reversed on the grounds of clear and unmistakable error 
(CUE).

2.  Whether a January 30, 2008, decision of the Board, which 
denied entitlement to service connection for a psychiatric 
disorder, should be reversed on the grounds of CUE.

3.  Whether a January 30, 2008, decision of the Board, which 
denied entitlement to service connection for a cardiovascular 
disorder, should be reversed on the grounds of CUE.

4.  Whether a January 30, 2008, decision of the Board, which 
determined that new and material evidence had not been 
received to reopen a claim for service connection for benign 
prostatic hypertrophy, should be reversed on the grounds of 
CUE.

5.  Whether a January 30, 2008, decision of the Board, which 
remanded the Veteran's application to reopen a claim for 
service connection for hyperopia of the right eye, should be 
reversed on the grounds of CUE.

REPRESENTATION

Moving party represented by:  Blinded Veterans Association


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to 
December 1953.

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from adverse actions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  More specifically, in an April 1994 
rating decision, the RO denied the issue of entitlement to 
service connection for residuals of a hernia, and this issue 
was remanded by the Board in February 1997 and May 1998.  
Subsequently, in a February 2003 decision, the RO denied the 
issues of entitlement to service connection for psychiatric 
and cardiovascular disorders.  Additionally, in a January 
2004 rating action, the RO determined that new and material 
evidence sufficient to reopen previously denied claims for 
service connection for benign prostatic hypertrophy and for 
hyperopia of the right eye had not been received.  Appeals 
with respect to these issues were perfected to the Board, and 
the case was remanded by the Board in May 2005 to schedule 
the Veteran for a hearing at the RO before a Veterans Law 
Judge.

In a January 2008 decision, the Board determined that new and 
material evidence had not been received to reopen a claim for 
service connection for benign prostatic hypertrophy and 
denied the claims for entitlement to service connection for 
hernia residuals, a psychiatric condition, and a 
cardiovascular condition on the merits.  The Veteran's 
application to reopen a claim for service connection for 
hyperopia of the right eye was remanded so that the RO could 
issue a supplemental statement of the case.  The Veteran 
promptly submitted motions for reconsidered which were denied 
by the Board in November 2009.  The Veteran subsequently 
filed his current motion for revision of the Board's January 
2008 decision based on CUE.  


FINDINGS OF FACT

1.  In a January 30, 2008, decision, the Board denied the 
Veteran's claim of entitlement to service connection for 
residuals of a hernia.

2.  In a January 30, 2008, decision, the Board denied the 
Veteran's claim of entitlement to service connection for a 
psychiatric disorder.

3.  In a January 30, 2008, decision, the Board denied the 
Veteran's claim of entitlement to service connection for a 
cardiovascular disorder.

4.  In a January 30, 2008, decision, the Board determined 
that new and material evidence had not been received to 
reopen a claim for service connection for benign prostatic 
hypertrophy.

5.  In a January 30, 2008, decision, the Board remanded the 
Veteran's application to reopen a claim for service 
connection for hyperopia of the right eye.

6.  The correct facts, as they were known at the time of the 
January 30, 2008, decision were before the Board, and the 
statutory or regulatory provisions extant at the time were 
correctly applied.


CONCLUSIONS OF LAW

1.  The January 30, 2008, Board decision denying entitlement 
to service connection for residuals of a hernia, was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400, 20.1403 (2009).

2.  The January 30, 2008, Board decision denying entitlement 
to service connection for a psychiatric disorder, was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400, 20.1403 (2009).

3.  The January 30, 2008, Board decision denying entitlement 
to service connection for a cardiovascular disorder, was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400, 20.1403 (2009).

4.  The January 30, 2008, Board decision determining that new 
and material evidence had not been received to reopen a claim 
for service connection for benign prostatic hypertrophy was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2009).

5.  The Veteran's application to reopen a claim for service 
connection for hyperopia of the right eye is currently in 
appellate status, and there is no final adverse RO or Board 
decision that can be subject to a CUE attack; thus, as a 
matter of law, he cannot assert a claim of CUE.  38 C.F.R. 
§§ 20.1100(b); Link v. West, 12 Vet. App. 39, 45 (1998); Best 
v. Brown, 10 Vet. App. 322, 325 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
However, VA's duties to notify and assist are not applicable 
to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 
178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. 
App. 227, 235 (2004).  

As noted above, the Veteran served on active duty from 
January 1952 to December 1953.  The service treatment 
records, which were associated with the claims folder and 
considered by the Board in its January 30, 2008, decision, 
did not reveal any complaints of, treatment for, or diagnoses 
of genitourinary, psychiatric, or cardiovascular 
symptomatology in service.  

Following separation from service, a June 1975 letter from a 
private physician indicated that the Veteran had a diagnosis 
of Wolff Parkinson White Type A syndrome.  A March 1986 
private treatment record indicated that the Veteran was seen 
due to elevated cholesterol and triglycerides as well as left 
arm discomfort.  The Veteran underwent a Thallium test in 
April 1987, at which time he was found to have an inferior 
scar and some reperfusion in a small area of the posterior 
part of the heart.  A private physician at that time opined 
that the Veteran probably had some coronary disease, possibly 
of a minor degree.  The Veteran was encouraged, but declined, 
to have a cardiac catheterization.  The Veteran suffered from 
a heart attack in October 1993, and has been treated 
periodically for heart issues since then.  A December 1993 VA 
examination report for pension purposes did not note any 
psychiatric diagnosis.  Although the Veteran reported at this 
December 1993 VA examination that he underwent hernia surgery 
in 1959 and 1987, these records could not be obtained and 
there was no other reference to a hernia in the Veteran's 
available treatment records.  The Veteran was diagnosed with 
major depressive disorder in February 2002.  

The Veteran filed his initial claims for service connection 
for a hernia and eye problems in November 1993.  In an April 
1994 rating decision, the RO denied these claims, and the 
Veteran perfected an appeal to the Board.  In a May 1998 
decision, the Board denied the claim for eye problems 
(characterized as hyperopia of the right eye), but remanded 
the claim for a residuals of a hernia in order to obtain VA 
hospital treatment records from 1959.  In a February 2003 
decision, the RO denied newly-raised issues of entitlement to 
service connection for psychiatric and cardiovascular 
disorders.  In a January 2004 rating action, the RO 
determined that new and material evidence sufficient to 
reopen previously-denied claims for service connection for 
benign prostatic hypertrophy and for hyperopia of the right 
eye had not been received.  Appeals with respect to these 
issues were perfected to the Board.  

Considering all of the aforementioned evidence, the Board 
affirmed the denial of the claims for service connection for 
residuals of a hernia, a psychiatric disorder, and a 
cardiovascular disorder, and determined that new and material 
evidence had not been received to reopen a claim for service 
connection for benign prostatic hypertrophy in its January 
30, 2008, decision.  Duly noting the contentions advanced 
with respect to the Veteran's claims, the Board found that 
the evidence of record did not show that his claimed 
disorders had their onset in service, or were otherwise 
related to service.  However, the Board remanded the 
Veteran's application to reopen a claim for service 
connection for hyperopia of the right eye so that the RO 
could issue a supplemental statement of the case.  

The Veteran now alleges CUE in the Board's January 30, 2008, 
decision, on the basis that VA hospital records detailing his 
alleged hernia surgery in 1959 were not obtained by VA, and 
that proper scrutiny of those records would have resulted in 
favorable grants of service connection.

Under 38 U.S.C.A. § 7111, a prior Board decision may be 
reversed or revised on the grounds of CUE.  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice at 38 
C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged CUE, or errors of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was based 
on CUE must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE 
is a very specific and rare kind of error.  It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 C.F.R. 
§ 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 
(Fed. Cir.) (expressly holding that in order to prove the 
existence of CUE, a claimant must show that an error occurred 
that was outcome-determinative, that is, an error that would 
manifestly have changed the outcome of the prior decision).

Examples of situations that are not CUE include a new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision; the Secretary's failure to fulfill the 
duty to assist; and disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).  

Here, as a threshold matter, the Board finds that the 
arguments advanced by the Veteran allege CUE with the 
requisite specificity.  See 38 C.F.R. § 20.1404(b).  

At the time of the January 30, 2008, Board decision, the laws 
and regulations concerning the issue of entitlement to 
service connection were essentially the same as now.  Service 
connection could be established for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  Regulations also provided 
that service connection could be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 C.F.R. § 3.303 (2007).  If the 
disorder was a specified chronic disease, such as arthritis, 
service connection could have been granted if it were 
manifest to a degree of 10 percent within the presumptive 
period; the presumptive period for arthritis was one year 
from the date of service separation.  38 C.F.R. § 3.307 
(2007).

The Board also emphasizes that the Court has held that, in 
the context of an application to reopen, CUE requires that 
the result of the decision be manifestly different but for 
the error meaning that a finding of service connection would 
have to have be required.  See Crippen v. Brown, 9 Vet. App. 
412, 422 (1996) (in the context of an application to reopen, 
the requirement that the result would have been manifestly 
different but for the error meant that a finding of service 
connection would have to have been required).  

After a careful review of the record before VA on January 30, 
2008, the Board concludes that that there was a tenable basis 
for the January 30, 2008, decision.  Therefore, because there 
was no error of fact or law which, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would be manifestly different but for such error, the 
decision was not clearly and unmistakably erroneous.  In 
reaching this conclusion, the Board observes that the 
evidence of record at the time of the January 30, 2008, 
decision was correctly reported.  In addition, the pertinent 
statutory and regulatory provisions extant at that time were 
correctly applied.

As discussed above, the Veteran's service treatment records 
were negative for complaints of, treatment for, or diagnosis 
of the disorders currently on appeal, and he did not seek 
treatment for them until many years following his separation 
from service.  Furthermore, there were no clinical opinions 
suggesting a nexus between his claimed disorders and active 
duty service.  

Significantly, the Board remanded this decision in May 1998 
with instructions to obtain all records from the VA Medical 
Center in Brooklyn, New York, related to any treatment of the 
Veteran for a hernia in 1959 or 1960.  The RO complied with 
these instructions, and a response from the VA Medical Center 
in Brooklyn, New York, was received in October 1998 
indicating that a search of their files revealed no record of 
treatment or hospitalization.  In addition, the RO contacted 
two private physicians in search of hernia treatment records 
from 1959 or 1960, but negative responses were again 
received.  

The Veteran alleges CUE in the Board's January 30, 2008, 
decision, on the basis that VA hospital records detailing his 
alleged hernia surgery in 1959 were not obtained by VA, and 
that proper scrutiny of those records would have resulted in 
favorable grants of service connection.  However, in Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992) (citations 
omitted), the Court stated that the duty to assist was not a 
license for a "fishing expedition" to determine if there 
might be some unspecified information which could possibly 
support a claim.  In this case, the RO has made all 
reasonable efforts to assist the Veteran in the development 
of his claim.  As such, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist. Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In addition, notwithstanding the Veteran's contentions to the 
contrary, the Board cited and applied the pertinent laws and 
regulations extant at the time.  Thus, there was clearly a 
sound basis for the Board's January 2008 decision, and 
accordingly, it could not be clearly and unmistakably 
erroneous.

Furthermore, with respect to the Veteran's application to 
reopen a claim for service connection for hyperopia of the 
right eye, the Board notes that this issue was remanded by 
the Board in its January 2008 decision so that the RO could 
issue a supplemental statement of the case.  As such, the 
application to reopen a claim for service connection for 
hyperopia of the right eye is currently in appellate status, 
and there is no final adverse RO or Board decision that can 
be subject to a CUE attack; thus, as a matter of law, the 
Veteran cannot assert a claim of CUE.  38 C.F.R. 
§§ 20.1100(b); Link v. West, 12 Vet. App. 39, 45 (1998); Best 
v. Brown, 10 Vet. App. 322, 325 (1997).  

In sum, there is no indication that the correct facts, as 
they were known at the time, were not before the Board, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  38 C.F.R. § 20.1403(a); see 
also Russell.  Accordingly, the Board's January 30, 2008, 
decision was not clearly and unmistakably erroneous.





ORDER

The Veteran's motion to revise or reverse the January 30, 
2008, Board decision that denied his claim of service 
connection for residuals of a hernia, is denied.

The Veteran's motion to revise or reverse the January 30, 
2008, Board decision that denied his claim of service 
connection for a psychiatric disorder, is denied.

The Veteran's motion to revise or reverse the January 30, 
2008, Board decision that denied his claim of service 
connection for a cardiovascular disorder, is denied.

The Veteran's motion to revise or reverse the January 30, 
2008, Board decision that determined that new and material 
evidence had not been received to reopen a claim for service 
connection for benign prostatic hypertrophy is denied.

The Veteran's motion to revise or reverse the January 30, 
2008, Board decision that remanded his application to reopen 
a claim for service connection for hyperopia of the right eye 
is dismissed.



                       
____________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



